Citation Nr: 1208493	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-11 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in March 2009, and a substantive appeal was received in March 2009.   

The Veteran has claimed service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  As such, the claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD. The issue is thus restated on the title page of this decision. 

The Board notes that the Veteran's March 2009 substantive appeal included a request for a Travel Board hearing.  However, the Veteran withdrew that request by way of a September 2011 correspondence.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that certain provisions of 38 C.F.R. § 3.304(f) (pertaining to claims for PTSD) were amended in 2010.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Under the revised regulation, service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

In his June 2007 notice of disagreement, the Veteran stated that he witnessed a C130 plane crash on the runway, and 14 crew members burned.  He stated that he will never forget the smell of burning flesh.  Additionally, he stated that the worry of landmines on Highway 1 was great; and that he witnessed the destruction of incoming rocket fire.  He stated that he was stationed with the 525th.

The Joint Services Record Research Center (JSRRC) Coordinator submitted a March 2009 memorandum stating that the Veteran failed to provide sufficient information to corroborate his alleged stressors.  However, the Board notes that the Veteran's personnel records confirm that he was stationed with the 525th Quartermasters Company, and that he was stationed in Vietnam from January 1970 to November 1970.  The Board finds that there is sufficient information and a specific enough of a date range to request confirmation of the stressors from JSRRC and the National Archives and Records Administration (NARA).    

Additionally, the Board finds that the Veteran should be scheduled for a VA psychiatric examination to determine whether his PTSD is causally related to any incident of service, to include any verified stressor, or by his fear of hostile military or terrorist activity.  

The RO should readjudicate the Veteran's claim with consideration of the recent amendments to 38 C.F.R. § 3.304(f), eliminating the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the amended PTSD regulation and the new requirements for substantiating a claim for PTSD. 
 
2.  The RO should contact the JSRRC and NARA for the purpose of verifying the Veteran's alleged stressors.

3.  A VA psychiatric examination should be scheduled for the purpose determining whether the Veteran's PTSD is as least as likely as not related to his military service.  The examiner should be asked to review the claims file, examine the Veteran, and identify the specific stressor(s) underlying the diagnosis.  The examiner should indicate whether "fear of hostile military activity" is a stressor that supports a diagnosis of the Veteran's PTSD.  ("Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, incoming fire, including suspected sniper fire, and the Veteran's response to the event involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852.) 

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether any such disorder is as least as likely as not related to the Veteran's military service. 

4.  After completion of the above, the RO should review the expanded record, consider the amendments to 38 C.F.R. § 3.304(f), and determine if the benefits sought on appeal can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case addressing the issue on appeal and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.             

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



